                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:18-cv-01918-CJC-(AFM)                                         Date: March 13, 2019
Title      Dwight R. Irvin v. State of California, et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

        On February 1, 2019, the Court dismissed plaintiff’s Complaint with leave to amend
(“Order”) and advised plaintiff that if he desired to pursue the action he should file a First Amended
Complaint remedying the pleading deficiencies discussed in the Order by March 5, 2019. (ECF
No. 15.) Plaintiff was admonished that if he failed to timely file a First Amended Complaint, the
Court would recommend that the action be dismissed without leave to amend and with prejudice on
the grounds set forth in the Order and for failure to prosecute. The docket shows that, as late as the
date of this Order, plaintiff has not filed a First Amended Complaint.

         Accordingly, on or before March 27, 2019, plaintiff shall show cause in writing why this
action should not be dismissed for failure to prosecute. The filing of a First Amended Complaint on
or before March 27, 2019 shall discharge this order to show cause. Plaintiff is admonished that if he
fails to timely file a First Amended Complaint remedying the pleading deficiencies identified in the
Order, the Court will recommend that this action be dismissed without leave to amend and with
prejudice.

        IT IS SO ORDERED.




                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
